Citation Nr: 0032904	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-17 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a lymph node 
disability.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to service connection for chronic pain 
syndrome.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dysthymic 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case arises from a May 1998 rating action.  At 
that time, the RO addressed several issues the veteran had 
raised.  Among them were those set forth on the front page of 
this decision.  In June 1998, the RO received a notice of 
disagreement with respect to this rating action from the 
service organization representing the veteran at that time, 
and it appears that a statement of the case was then issued 
in August 1998.  On the record as it is currently 
constituted, however, it is not possible to confirm when the 
statement of the case was actually sent to the veteran, or of 
what it was comprised, since a complete copy of it is not 
associated with the claims file.  Indeed, the only fragment 
of that document that is associated with the claims file 
appears to have been submitted by the veteran, since he used 
part of it to complete his substantive appeal.  The latter 
document, i.e., the veteran's substantive appeal, a VA Form 9 
(Appeal to Board of Veterans' Appeals) with a portion of the 
statement of the case attached, was received at the RO in 
November 1998, and perfected the veteran's appeal to the 
Board. 

On the VA Form 9 that the veteran submitted, he clarified the 
issues he sought to pursue on appeal, indicating he was only 
concerned about issues numbered 3, 4, and 5 on the statement 
of the case.  Fortunately, the fragment of the statement of 
the case that the veteran submitted with his VA Form 9, 
included the information necessary to determine what 
constituted issues numbered 3, 4, and 5.  These correspond to 
the issues set forth on the front page of this decision.  
(For reasons unclear in the record, the RO combined the 
claims for service connection for skin and lymph node 
disabilities as a single issue, as well as the claims for 
service connection for chronic pain syndrome and dysthymic 
disorder.  The claim for service connection for a left ankle 
disability stood alone.  Therefore, what was identified as 
only involving three issues, actually involved five issues.) 

After perfecting his appeal, the veteran appeared at a 
hearing conducted at the RO by the undersigned.  This hearing 
took place in September 2000, and at that hearing the veteran 
raised additional claims.  These included his request to 
reopen a claim for service connection for peripheral 
neuropathy, (originally denied in 1998) and to reopen a claim 
for service connection for a low back disability, (originally 
denied in 1987).  These matters have obviously not yet been 
addressed by the RO, or developed on appeal.  Since they are 
also not inextricably intertwined with the issues presently 
before the Board, they are referred to the RO for appropriate 
action.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the record does not show that the RO ever 
provided the veteran a formal application on which he could 
set forth his claims, as required under the new law.  In 
addition, while there is evidence associated with the claims 
file that suggests the veteran is in receipt of outpatient 
treatment at VA medical facilities, it does not appear that 
the RO attempted to secure all of these records.  This is 
also inconsistent with the new law.  Moreover, the RO does 
not appear to have informed the veteran what is necessary for 
him to submit to substantiate his claims, which is likewise, 
inconsistent with the new law.  

In addition to the foregoing, the Board also notes that the 
claim concerning a dysthymic disorder, was previously denied 
by the RO in a final August 1987 rating action.  Therefore, 
in order to reopen this claim, it will be necessary for the 
veteran to submit new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  The veteran, 
however, never appears to have been advised of this 
requirement to submit new and material evidence, or of even 
how "new and material evidence" is defined.  In view of 
this, and because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law, and to inform the 
veteran of the law and regulations applicable to attempts to 
reopen previously denied claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107), and 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for the reasons set 
forth above, a Remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the veteran's present claims 
for service connection, and his attempt to 
reopen his claim for service connection 
for a dysthymic disorder.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  In any event, the RO should 
attempt to obtain and associate with the 
claims file, the records of any of the 
veteran's outpatient treatment at the 
Hines and Westside, VA medical facilities 
dated since 1995, as well as any other 
pertinent medical evidence the veteran may 
identify.  

2.  After conducting any additional 
development as may be necessary pursuant 
to the Veterans Claims Assistance Act of 
2000, or otherwise, the RO should enter 
its determination with respect to the 
issues currently on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided an 
appropriate supplemental statement of the 
case, and given adequate opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

Although no action is required by the veteran until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

